                                                   Entered on Docket
                                                   August 10, 2020
                                                   EDWARD J. EMMONS, CLERK
                                                   U.S. BANKRUPTCY COURT
                                                   NORTHERN DISTRICT OF CALIFORNIA


  1   ARASTO FARSAD (SBN: 273118)
      NANCY WENG (SBN: 251215)      The following constitutes the order of the Court.
  2
      FARSAD LAW OFFICE, P.C.       Signed: August 7, 2020
  3   1625 The Alameda, Suite 525
      San Jose, CA 95126
  4   Tel: 408-641-9966
      Fax: 408-866-7334
  5   Emails: farsadlaw1@gmail.com;    ______________________________________________
  6   nancy@farsadlaw.com              Stephen L. Johnson
                                                   U.S. Bankruptcy Judge
  7   Attorneys for Debtor

  8
                                  UNITED STATES BANKRUPTCY COURT
  9
                                  NORTHERN DISTRICT OF CALIFORNIA
 10
                                              SAN JOSE DIVISION
 11
      In re:                                                  Case No.: 20-50469 SLJ
 12                                                           Chapter 11

 13   Mordechai Koka,                                         ORDER AUTHORIZING
                                                              SALE OF REAL PROPERTY
 14
                        Debtor / debtor-in-possession.        Date: August 5, 2020
 15                                                           Time: 2:00 p.m.
                                                              Place: 280 South 1st St., Courtroom 9 San
 16                                                           Jose, CA 95113 (Hearing held
                                                              Telephonically)
 17
                                                              Judge: Honorable Stephen L. Johnson
 18
 19

 20             A hearing on MORDECHAI KOKA’S MOTION FOR AUTHORITY TO: (I) ENTER

 21   INTO PURCHASE AND SALE AGREEMENT FOR REAL PROPERTY, SUBJECT TO

 22   OVERBID; (II) PAY FEES, COSTS, TAXES AND COMMISSIONS RELATED TO SALE OF

 23   REAL PROPERTY; AND (III) STRIKE THE DEFAULT INTEREST FROM THE PRIMARY

 24   LIENHOLDER’S PAYOFF QUOTE ( the “Motion”), filed by the debtor in the above-captioned

 25   Chapter 11 bankruptcy case (the “Debtor”)1, was held before this Court on August 5, 2020 at

 26   2:00 p.m.; appearances were as noted on the record.

 27

 28       1
              The order also applies to any sale by a trustee in a chapter 11 or chapter 7 case.

Case: 20-50469        Doc# 76     Filed: 08/07/20     Entered: 08/10/20 09:43:13        Page 1 of 5
  1             Having considered the Motion and all related pleadings, any opposition thereto, and the

  2   arguments of counsel,

  3             THE COURT FINDS THAT:

  4             A.     Notice of the Motion was proper and adequate.

  5             B.     The Buyer has acted good faith and is entitled to the protections of Section

  6   363(m) of the Bankruptcy Code.

  7             Based on the foregoing and the findings and conclusions stated orally in the record, and

  8   good cause appearing therefore,

  9             IT IS HEREBY ORDERED THAT:

 10             1.     The notice of the Motion and the hearing thereon is approved as proper and

 11   adequate under the circumstances.

 12             2.     The Motion is granted and the sale to JAMES NEAD and ISABELLA STRAKA

 13   (“Buyer”) is approved as the highest and best offer.

 14             3.     The Debtor is authorized to sell 3190 Vichy Avenue, Napa, CA 94558 (“Sale

 15   Assets”) to Buyer for the purchase price of $790,000.00 (minus a $2,100.00 credit for a loan

 16   closing date extension), and in accordance with the terms and conditions that are set forth in the

 17   Purchase Agreement which is attached to the Motion.

 18             4.     The Debtor is authorized to pay the following undisputed liens or claims at

 19   closing of the sale: Please refer to the Final Closing Statement / HUD-1 as attached to the

 20   Motion. (Please note that Primary Lienholder FCI Lender Services, Inc. will be paid pursuant to

 21   their updated demand into escrow.)

 22             5.     Unless the holders of the liens, claims or interests identified in paragraph 4 above

 23   have agreed to other treatment, their liens, claims or interests shall attach to the proceeds of the

 24   sale with the same force, effect, validity and priority that previously existed against the Sale

 25   Assets.

 26             6.     Buyer has not assumed any liabilities of the Debtor.

 27             7.     The Debtor is authorized to execute any such releases, termination statements,

 28   assignments, consents or instruments on behalf of any third party, including the holders of any


Case: 20-50469       Doc# 76     Filed: 08/07/20     Entered: 08/10/20 09:43:13        Page 2 of 5
  1   liens, claims or interests identified in paragraph 6 of this Order, that are necessary or appropriate

  2   to effectuate or consummate the sale.

  3          8.      The Debtor, and any escrow agent upon the Debtor’s written instruction, shall be

  4   authorized to make such disbursements on or after the closing of the sale as are required by the

  5   purchase agreement or order of this Court, including, but not limited to, all delinquent real

  6   property taxes and outstanding post-petition real property taxes pro rated as of the closing with

  7   respect to the real property included among the purchased assets; and (b) closing costs, broker’s

  8   fees / commissions.

  9          9.      The Debtor and its officers, employees and agents be and they hereby are

 10   authorized to execute the purchase agreement, or other related documents that are reasonably

 11   necessary or appropriate to complete the sale, and to undertake such other actions as may be

 12   reasonably necessary or appropriate to complete the sale.

 13          10.     Except as otherwise provided in the Motion, the Sale Assets shall be sold,

 14   transferred, and delivered to Buyer on an “as is, where is” or “with all faults” basis.

 15          11.     Buyer is approved as a buyer in good faith in accordance with Section 363(m) of

 16   the Bankruptcy Code, and Buyer shall be entitled to all protections of Section 363(m) of the

 17   Bankruptcy Code.

 18          12.     This Order shall be effective immediately upon entry. No automatic stay of
 19   execution, pursuant to Rule 62(a) of the Federal Rules of Civil Procedure, or Bankruptcy Rules

 20   6004(h) or 6006(d), applies with respect to this Order.

 21          13.     This Court retains jurisdiction to enforce and implement the terms and provisions

 22   of this Order and the purchase agreement, all amendments thereto, any waivers and consents

 23   thereunder, and each of the documents executed in connection therewith in all respects, including

 24   retaining jurisdiction to (a) compel delivery of the Sale Assets to the Buyer, (b) resolve any

 25   disputes arising under or related to the purchase agreement, and (c) resolve any disputes

 26   regarding liens, claims, or interests asserted against the Sale Assets.

 27          14.     The purchase agreement and any related documents or other instruments may be

 28   modified, amended or supplemented by the parties thereto, in a writing signed by both parties

Case: 20-50469     Doc# 76      Filed: 08/07/20     Entered: 08/10/20 09:43:13        Page 3 of 5
  1   without further order of the Court, provided that any such modification, amendment or

  2   supplement does not have a material adverse effect on the Debtor’s bankruptcy estate.

  3          15.     Finally, after payment of all claims, fees, commissions, and expenses authorized

  4   by Paragraph 4 of this Order, the Title Company shall remit all net proceeds of the sale for the

  5   Sale Assets directly to Farsad Law Office, P.C., to be held in its IOLTA attorney-client trust

  6   account, and Farsad Law Office, P.C. shall not distribute these funds to the Debtor or any other

  7   person or entity without further order of this Court.

  8
                                            **END OF ORDER**
  9

 10

 11
      APPROVED AS TO FORM AND CONTENT:
 12

 13   Dated:_____8/5/2020_______                                     MEYER LAW GROUP
 14

 15                                                           /s/ Brent Meyer______
                                                              Brent Meyer, Esq.
 16                                                           Attorneys for Dale and Melissa Gardner
 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 20-50469     Doc# 76     Filed: 08/07/20     Entered: 08/10/20 09:43:13        Page 4 of 5
  1
                                     COURT SERVICE LIST
  2

  3                          ***NO MAIL SERVICE REQUIRED***
  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 20-50469   Doc# 76   Filed: 08/07/20   Entered: 08/10/20 09:43:13   Page 5 of 5
